Citation Nr: 1122413	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-47 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for a claimed respiratory disorder, to include sleep apnea.  



REPRESENTATION

Veteran represented by: Eric E. Reed, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1981 and additional service with the United States Army Reserve starting in December 1987.  

This case comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision of the RO.  

Of preliminary importance, the claim of service connection for sleep apnea was previously denied in an appealed rating decision in August 2006.  The Veteran filed a timely Notice of Disagreement (NOD) in August 2006, and a Statement of the Case (SOC) was issued in January 2007.  

A VA Form 9, Appeal to Board of Veterans' Appeals, was received in January 2007, and in September 2007, a Supplemental SOC (SSOC) was issued.  

In March 2008, VA received notice in the form of a signed statement from the Veteran indicating that he wished to withdraw his appeal.  

The regulations provide that an appeal may be withdrawn in writing at any time before the Board promulgates a decision by an appellant or by his or her authorized representative.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

Ordinarily, new and material evidence would be required to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002).  Under the provisions of 38 C.F.R. § 3.156(c)(1), however, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  

The evidence added to the record since the August 2006 decision includes service treatment records that are relevant to the claim.  The Board will therefore review this claim on a de novo basis.  

During the course of his appeal, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  

During his hearing, the Veteran testified that he sought service connection for respiratory problems, including sleep apnea.  Hence, the Board has recharacterized the issue of service connection for sleep apnea to more broadly include a "respiratory disorder, to include sleep apnea," based on the evidence of record and in the interest of clarity.  

The claim of service connection for a respiratory disorder, to include sleep apnea, is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As noted, during his Board hearing, the Veteran testified that he was seeking service connection for respiratory problems, including sleep apnea, which he related to an incident that occurred while he was in service.  

Specifically, he asserts that, when he was in service, he was treated for an upper respiratory infection that caused him to experience problems with breathing and sleeping.  Further, the Veteran reported receiving treatment for weight problems, but noted experiencing sleep and breathing problems before then.  

The service treatment records, dated in July 1980, show hospitalization for an upper respiratory infection, organism undetermined.  

The private and VA treatment records, dated from August 2001, reflect a diagnosis of sleep apnea.  Specifically, a February 2007 VA sleep lab consultation report showed a diagnosis of obstructive sleep apnea.  

The Veteran also had diagnoses of respiratory trait illness, daytime hypersomnolence, and mild primary snoring.  Further, the Board notes that, starting in 2004, the Veteran has been classified as obese to morbidly obese.  

Notably, a July 2006 VA sleep lab consultation report reflects results of an unattended home sleep study.  

Here, the practitioner assessed the Veteran with primary snoring, no evidence of obstructive sleep apnea on home sleep study with sleep duration approximately four hours and no increase in obstructive sleep apnea symptoms after sleep duration increased with medications.  

The Veteran reportedly wished to forego the sleep study at the time in favor of more conservative treatment approaches, including weight loss, exercise, improved sleep hygiene, and instituting a regular exercise program.  

In a March 2007 report, a private practitioner indicated that the Veteran suffered from multiple medical problems.  

The practitioner noted that the Veteran's sleep apnea was diagnosed in July 2006 and that his respiratory trait illness was diagnosed in July 1980, while the Veteran was serving in the military.  The practitioner opined that the respiratory trait illness and sleep apnea were interrelated and that both diseases had aggravated each other.  

A February 2009 private practitioner diagnosed the Veteran with obstructive sleep apnea and indicated that he had underlying pulmonary pathology as a result of his service, starting in July 1980, which restricted his physical activities.  The practitioner noted that the Veteran was considered morbidly obese and that his weight was a contributing factor to his sleep apnea.  

In conjunction with the current appeal, the Veteran underwent a VA respiratory diseases examination in February 2010.  Here, the examiner noted that the record showed conflicting reports as to whether the Veteran had a current diagnosis of sleep apnea.  Further, the examiner indicated that the Veteran had never been prescribed a continuous positive airway pressure (CPAP) mask for his sleep condition.  

The examiner discussed a note from a private practitioner, dated in February 2009, which reflected an opinion that the Veteran's symptoms were consistent with narcolepsy and indicated that, on reviewing the sleep study, the findings were consistent with obstructive sleep apnea.  

The examiner noted that the private practitioner failed to take into account the additional data indicating a normal sleep apnea hypopnea index.  

Further, the examiner indicated that the private practitioner noted that the Veteran had underlying pulmonary pathology as a result of his military service; however the only documentation from the service treatment records shows that the Veteran was hospitalized for an upper respiratory infection that quickly improved within two hours.  

The examiner noted that there was not one mention of sleep disturbance in the service treatment records.  The examiner observed that the private practitioner did not note the Veteran's significant weight gain or that he weighed 275 pounds and was considered morbidly obese, which was a contributing factor to his sleep apnea.  

The examiner discussed a second private practitioner's statement, which also described a "respiratory trait illness" in service, but indicated that there was no known condition as "respiratory trait illness" and would not accept the in-service treatment for an upper respiratory infection as a respiratory disorder.  

The Veteran was examined for sleep apnea, but no evidence of obstructive sleep apnea with the Veteran in a recumbent position was found, as evidenced by a sleep study performed in February 2007.  

The examiner opined that, with no evidence of obstructive sleep apnea with the Veteran in a left recumbent position, and with mild sleep apnea present with the Veteran in a supine position, even assuming the presence of mild obstructive sleep apnea, the Veteran's mild obstructive sleep apnea was related to his marked weight gain that had occurred and more likely than not was not related to what occurred when the Veteran was on active duty.  

While the Board finds that the February 2010 examiner provided a thorough explanation and assessment regarding the nature and likely etiology of the claimed sleep apnea, the examiner failed to address whether any additional possible respiratory disorders that could be related to the Veteran's active service.  

Finally, a March 2010 private medical report showed that the practitioner noted that the Veteran was reevaluated for his sleep apnea and observed that the Veteran had significant weight loss since his last visit, but continued to have sleep apnea and narcolepsy.  

The practitioner opined that the Veteran continued with symptoms of sleep apnea and would require a CPAP while sleeping.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Moreover, several United States Court of Veterans Appeals (Court) and United States Court of Appeals for the Federal Circuit (Federal Circuit) decisions address this type of situation, where an alternate, unadjudicated theory of service connection is presented to the Board during the pendency of an appeal.  

In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465. 469 (1994).  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes treatment records from the Philadelphia, Pennsylvania VA Medical Center (VAMC), dated through January 2010.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Hence, the RO must obtain all outstanding medical records from the Philadelphia VAMC, dated from January 2010 to the present.  

Finally, the Veteran has testified that he is currently being treated by a new private primary care physician.  The RO should seek to obtain any outstanding records from this physician.  

In addition to the requested action, the RO should also undertake any other development or notification action deemed warranted by the Veterans Claims Assistance Act (VCAA) prior to readjudicating the claim on appeal.  

The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all outstanding VA treatment records dating since January 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO also show take appropriate steps to request that the Veteran identify all healthcare providers who have treated him for his claimed respiratory and sleep disorders, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically, the RO should obtain treatment records from the Veteran's new private primary care physician.  All records and/or responses received should be associated with the claims file.  

3.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed respiratory disorder or sleep apnea.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

Based upon review of the claims file, any lay statements, and the examination findings, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current respiratory disability or sleep apnea is due any event or incident of the Veteran's period of active service.  The examiner should specifically comment on the existence of any relationship between a sleep apnea diagnosis and any respiratory disorder that might have been present in service.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of all indicated development, the RO should readjudicate the claim of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


